16 F.3d 401NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Tomas MARTINEZ-BURGOS, Plaintiff, Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant, Appellee.
No. 93-1772.
United States Court of Appeals,First Circuit.
February 11, 1994

Appeal from the United States District Court for the District of Puerto Rico
Juan A. Hernandez Rivera and Raymond Rivera Esteves on brief for appellant.
Guillermo Gil, United States Attorney, Maria Hortensia Rios, Assistant United States Attorney, and Paul Germanotta, Assistant Regional Counsel, Department of Health and Human Services, on brief for appellee.
D. Puerto Rico.
AFFIRMED.
Before Torruella, Boudin and Stahl, Circuit Judges.
Per Curiam.


1
We affirm substantially for the reasons stated in the opinions of the magistrate and district court.  We disagree with claimant's argument that the testimony of a VE was necessary to determine whether a person with the "moderate" limitations the ALJ found could adequately perform the job of bank office clerk and cashier.  The descriptions of claimant's past work, together with the medical reports and MA's testimony addressed to claimant's level of intellectual and social functioning, provided an adequate basis from which to conclude that claimant could perform those jobs at an acceptable level.


2
Affirmed.